 



Exhibit 10.42
FOURTH AMENDMENT TO RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO RESTATED CREDIT AGREEMENT (this “Amendment”) dated
as of the 16th day of November, 2006, by and among PLAINS MARKETING, L.P.
(“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent, BNP Paribas, as
Syndication Agent, Fortis Capital Corp., as Documentation Agent, and the Lenders
party hereto.
W I T N E S S E T H:
     WHEREAS, Borrower, Administrative Agent and Lenders named therein entered
into that certain Restated Credit Agreement dated as of November 19, 2004, as
amended by First Amendment to Restated Credit Agreement dated as of April 20,
2005, Second Amendment to Restated Credit Agreement dated as of May 20, 2005,
and Third Amendment to Restated Credit Agreement dated as of November 4, 2005
(as heretofore amended, the “Original Agreement”) for the purposes and
consideration therein expressed; and
     WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the
Original Agreement for the purposes described herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I. — Definitions and References
     § 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
     § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.
“Amendment” means this Fourth Amendment to Credit Agreement.
“Credit Agreement” means the Original Agreement as amended hereby.
ARTICLE II. — Amendments
     § 2.1. Definitions. The reference to “a NYMEX contract or an over-the
counter contract” set forth in clause (i) of the definition of “Hedged Eligible
Inventory” set forth in Section 1.1 of the Original Agreement is hereby amended
to refer instead to “a NYMEX contract, an over-the-counter contract, or an
Intercontinental Exchange contract”.
     The definition of “Maximum Facility Amount” set forth in Section 1.1 of the
Original Agreement is hereby amended in its entirety to read as follows

1



--------------------------------------------------------------------------------



 



     “Maximum Facility Amount” means an aggregate amount equal to the sum of
each Lender’s “Percentage Share of Maximum Facility Amount” as set forth on the
Lender Schedule or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, but in any event such aggregate
amount not to exceed $1,200,000,000, as such Maximum Facility Amount may be
increased from time to time pursuant to Section 2.1(e).
     The definition of “PAA Credit Agreement” set forth in Section 1.1 of the
Original Agreement is hereby amended in its entirety to read as follows:
     “PAA Credit Agreement” means that certain Second Amended and Restated
Credit Agreement [US/Canada Facilities] dated July 31, 2006 among PAA, PMC (Nova
Scotia) Company, Plains Marketing Canada, L.P., Bank of America, N.A., as
administrative agent, Bank of America, N.A., acting through its Canada Branch,
as Canadian administrative agent, and the lenders named therein, as from time to
time amended, supplemented or restated.
     The definition of “Request Period Termination Date” set forth in
Section 1.1 of the Original Agreement is hereby amended in its entirety,
effective as of November 17, 2006, to read as follows
     “Request Period Termination Date” means November 16, 2007, as such date may
be extended pursuant to Section 2.9.
     § 2.2. Schedules. The Lender Schedule attached as Schedule II to the
Original Agreement is hereby amended in its entirety, effective as of
November 20, 2006, to read as set forth on Schedule II attached hereto.
Effective as of November 20, 2006, each Lender a party hereto agrees to a
portion of the Maximum Facility Amount equal to the amount set forth opposite
its name on such Schedule II of the Credit Agreement.
     Schedule V to the Original Agreement is hereby amended as follows:
     (a) The references to “Marathon Ashland Petroleum LLC” set forth in the
first column titled “Persons” and “$150 million” set forth in the second column
titled “Limit” in the first section thereof opposite “Marathon Ashland Petroleum
LLC” are hereby amended to refer instead to “Marathon Petroleum Company LLC” and
“$200 million”, respectively; and
     (b) The list set forth in the second section thereof entitled “Facilities”
is hereby amended by adding at the end thereof the following additional
facility:
     “10. Kinder Morgan’s Wink County Texas Terminal”
     § 2.3. Confirmation of Prior Approved Financing Request Each Lender a party
hereto hereby confirms that it has previously approved the following Financing
Requests, which specify a funding date after the current Request Period
Termination Date of November 17, 2006, and acknowledges and agrees that such
approvals shall apply (i) with respect to its portion of the Maximum Facility
Amount agreed to hereby, and (ii) notwithstanding that the extension of the
Request Period Termination Date as provided in Section 2.1 hereof is not yet
effective:

2



--------------------------------------------------------------------------------



 



  1.   Financing Request-Initial dated September 29, 2006 with respect to a
Delivery Month of October, 2006 and an Initial Financing Request of $668,000,000
and related Financing Request-Final dated November 2, 2006 with Final Financing
Request of $630,100,000.     2.   Special Financing Request 2006 #23.1 dated
November 2, 2006 totaling $48,500,000.     3.   Special Financing Request 2006
#24.1 dated November 2, 2006 totaling $13,400,000.     4.   Special Financing
Request 2006 #25.1 dated November 2, 2006 totaling $24,700,000.     5.  
Financing Request-Initial dated November 2, 2006 with respect to a Delivery
Month of November, 2006 and an Initial Financing Request of $647,600,000.

     § 2.4. New Lender. Upon its execution and as of the effectiveness hereof,
DnB NOR Bank ASA shall be a party to the Credit Agreement and shall have the
rights and obligations of a Lender thereunder.
ARTICLE III. — Conditions of Effectiveness
     § 3.1. Effective Date. This Amendment shall become effective as of the date
first written above, when and only when
     (i) Administrative Agent shall have received, at Administrative Agent’s
office a counterpart of this Amendment executed and delivered by Borrower and
Lenders;
     (ii) Administrative Agent shall have additionally received all of the
following documents, each document (unless otherwise indicated) being dated the
date of receipt thereof by Administrative Agent, duly authorized, executed and
delivered, and in form and substance satisfactory to Administrative Agent:
New Notes. New Notes, payable to each new Lender and each existing Lender that
is increasing its Percentage Share of the Maximum Facility Amount, in the amount
of such Lender’s Percentage Share of the Maximum Facility Amount.
Supporting Documents. Such supporting documents as Administrative Agent may
reasonably request.
ARTICLE IV. — Representations and Warranties
     § 4.1. Representations and Warranties of Borrower. In order to induce
Administrative Agent and Lenders to enter into this Amendment, Borrower
represents and warrants to Administrative Agent and each Lender that:
     (a) The representations and warranties contained in Article V of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent that such representation and warranty
was made as of a specific date or updated, modified or supplemented as of a
subsequent date with the consent of Majority Lenders, then in each case, such
other date.
     (b) Borrower is duly authorized to execute and deliver this Amendment, and
Borrower is and will continue to be duly authorized to borrow and perform its
obligations under the Credit Agreement. Borrower has duly taken all action
necessary to authorize

3



--------------------------------------------------------------------------------



 



the execution and delivery of this Amendment and to authorize the performance of
its obligations hereunder.
     (c) The execution and delivery by Borrower of this Amendment, the
performance by it of its obligations hereunder, and the consummation of the
transactions contemplated hereby, do not and will not (i) violate any provision
of (1) Law applicable to it, (2) its organizational documents, or (3) any
judgment, order or material license or permit applicable to or binding upon it,
(ii) result in the acceleration of any Indebtedness owed by it, or (iii) result
in or require the creation of any consensual Lien upon any of its material
assets or properties, except as expressly contemplated in, or permitted by, the
Loan Documents. Except as expressly contemplated in, or permitted by, the Loan
Documents, disclosed in the Disclosure Schedule or disclosed pursuant to
Section 6.4 of the Credit Agreement, no permit, consent, approval, authorization
or order of, and no notice to or filing, registration or qualification with, any
Governmental Authority is required on the part of Borrower pursuant to the
provisions of any material Law applicable to it as a condition to its execution,
delivery or performance of this Amendment, or to consummate the transactions
contemplated hereby.
     (d) When duly executed and delivered, this Amendment and each of the Loan
Documents, as amended hereby, will be a legal and binding obligation of
Borrower, enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and general principles of
equity.
ARTICLE V. — Miscellaneous
     § 5.1. Ratification of Agreements. The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects. The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects by Borrower. Any reference to the Credit Agreement in
any Loan Document shall be deemed to refer to this Amendment also. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document nor constitute a waiver of any provision of the Credit Agreement or any
other Loan Document.
     § 5.2. Ratification of Security Documents. Borrower, Administrative Agent,
and Lenders each acknowledge and agree that any and all indebtedness,
liabilities or obligations, arising under or in connection with the LC
Obligations or the Notes, are Obligations and are secured indebtedness under,
and are secured by, each and every Security Document. Borrower hereby
re-pledges, re-grants and re-assigns a security interest in and lien on every
asset of Borrower described as Collateral in any Security Document.
     § 5.3. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of each Loan, and shall further survive until all of the Obligations
under the Credit Agreement are paid in full. All statements and agreements
contained in any certificate or instrument delivered by Borrower hereunder or
under the Credit Agreement to Administrative Agent or any Lender shall be

4



--------------------------------------------------------------------------------



 



deemed to constitute representations and warranties by, or agreements and
covenants of, Borrower under this Amendment and under the Credit Agreement.
     § 5.4. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.
     § 5.5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA IN ALL RESPECTS, INCLUDING CONSTRUCTION, VALIDITY AND
PERFORMANCE.
     § 5.6. Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. Delivery of an executed signature page by facsimile transmission
shall be effective as delivery of a manual executed counterpart.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

              BORROWER:   PLAINS MARKETING, L.P.    
 
                By: Plains Marketing GP Inc., General Partner    
 
           
 
  By:        
 
           
 
      Al Swanson    
 
      Vice President and Treasurer    
 
            LENDER PARTIES:   BANK OF AMERICA, N.A.,         Administrative
Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                BANK OF AMERICA, N.A., a Lender and         LC Issuer    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

6



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, Syndication Agent and a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                FORTIS CAPITAL CORP.,         Documentation Agent and a Lender  
 
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SOCIETE GENERALE, Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WACHOVIA BANK, NATIONAL         ASSOCIATION, Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                BANK OF SCOTLAND, Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

7



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A., Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                COMMERZBANK AG, NEW YORK AND         GRAND CAYMAN BRANCHES,
Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                THE BANK OF NOVA SCOTIA, Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SUNTRUST BANK, Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                DNB NOR BANK ASA, Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

8



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER SCHEDULE

                      Percentage Share of         Lender   Maximum Facility
Amount     Percentage Share1  
Bank of America, N.A.
  $ 110,000,000.00       11.000000 %
 
               
BNP Paribas
  $ 175,000,000.00       17.500000 %
 
               
Fortis Capital Corp.
  $ 170,000,000.00       17.000000 %
 
               
Societe Generale
  $ 100,000,000.00       10.000000 %
 
               
Wachovia Bank, National Association
  $ 75,000,000.00       7.500000 %
 
               
JPMorgan Chase Bank, N.A.
  $ 75,000,000.00       7.500000 %
 
               
Commerzbank AG,
  $ 55,000,000.00       5.500000 %
New York and Grand Cayman Branches
               
 
               
The Bank of Nova Scotia
  $ 100,000,000.00       10.000000 %
 
               
SunTrust Bank
  $ 55,000,000.00       5.500000 %
 
               
Bank of Scotland
  $ 15,000,000.00       1.500000 %
 
               
Wells Fargo Bank, N.A.
  $ 35,000,000.00       3.500000 %
 
               
DnB NOR Bank ASA
  $ 35,000,000.00       3.500000 %  
TOTALS
  $ 1.000,000,000.00       100.000000 %

 
1Rounded to six decimal places

